Citation Nr: 1539416	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1987 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diagnosed diabetes mellitus became manifest to 10 percent within one year after his separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the onset, in his April 2014 written substantive appeal, the Veteran asserted there was a clear and unmistakable error (CUE) in denying his claim for entitlement to service connection for diabetes mellitus.  Under VA regulations, CUE is a very specific and rare kind of error which may only occur in a final prior decision.  38 C.F.R. § 3.105.  In this case, the Veteran's claim for entitlement to service connection for diabetes mellitus was first denied in the December 2010 rating decision which is now on appeal before the Board.  Because this rating decision is therefore still pending and not yet final, any allegation of CUE is not yet ripe and requires no further development.

The Veteran is seeking service connection for his currently diagnosed diabetes mellitus, type II.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In this case, the evidence does not establish the Veteran developed his currently diagnosed diabetes mellitus during his active duty service.  However, during a blood test in November 2008, less than one year after his July 2008 separation from active duty service, his fasting blood sugar level was 119, and the Veteran has asserted he was advised to watch his diet.  Medical records reflect he was not formerly diagnosed with diabetes mellitus until approximately February 2010, more than one year after his separation from active duty service.
In March 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including the results from the November 2008 blood fasting testing.  The examiner clearly opined that it was as likely as not that the Veteran's currently diagnosed diabetes mellitus was first manifest and documented in November 2008.  Therefore, this VA examiner's opinion provides probative evidence that the Veteran's current diabetes mellitus was manifest within one year of his separation from active duty service.

Subsequent treatment records reflect the Veteran has been advised to follow a restricted diet and take continuous medication to control his diagnosed diabetes mellitus.  Therefore, affording all benefits of the doubt to the Veteran, the Board finds his currently diagnosed diabetes mellitus become manifest to a degree of 10 percent or more within one year after his July 2008 separation from active duty service.  Accordingly, the elements of presumptive service connection under 38 C.F.R. § 3.307(a)(3) have been met, and the Veteran's appeal is granted.


ORDER

Entitlement to service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B, KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


